DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 30, 31, 35, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 13-15, and 20 of both U.S. Patent No. 10,769,198 and U.S. Patent No. 11,294,952. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the current application are broader than the independent claims of the conflicting patent, and the dependent claims correspond as follows:
Current application 17/683,885
Conflicting patent 10,769,198
Conflicting patent 11,294,952
21
1 + 6 + 7
1 + 6 + 7
22
6
6
30
8 + 13 + 14
8 + 13 + 14
31
13
13
35
15 + 20
15 + 20
40
20
20



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gokturk et al. (U.S. Pub. No. 2013/0121571), hereinafter “Gokturk”.
Regarding claim 21, Gokturk teaches:
A computer-implemented method (See the Abstract.) comprising: 
receiving a query image depicting at least one wearable item (See wearable items in Fig. 4B and  [0035]: “In one embodiment, a search query may be derived from image data, or values for image data.”); 
removing at least one background image portion from the query image (See [0051]: “Thus, for example, the image segmentizer 110 may know to segment an image to separate a shoe, neck tie, or other object from a background.”); 
obtaining a mask image corresponding to the at least one wearable item, the obtaining based on the query image with the removed at least one background image portion (See [0056]: “Under one implementation, global feature may be extracted from the overall image and segmentation mask.” Also see [0112].); 
determining at least one classification of the at least one wearable item in the mask image (See object determiner 140 in [0062]-[0064].); 
in response to determining the at least one classification, identifying one or more stored wearable items as one or more identified or recommended wearable items based on the mask image (See [0156]-[0157]: “With extraction of local features, subsequent image searching of local features may be performed on a collection of images...For each query point and/or region, the system searches for top N most similar key points and/or regions. The similarity is defined by one of the above described similarity metrics. Each of these N nearest neighbors are mapped to the corresponding image in the database. These mapped images form the potential search results.”); 
ranking the one or more identified or recommended wearable items according to a similarity score for each of the one or more identified or recommended wearable items (See [0157]: “For each query point and/or region, the system searches for top N most similar key points and/or regions. The similarity is defined by one of the above described similarity metrics. Each of these N nearest neighbors are mapped to the corresponding image in the database. These mapped images form the potential search results. A default rank of 0 is assigned to each of these images.” Also see [0158]: “Depending upon the user configurations, one of the following algorithms may be used to assign ranking to images. For example, one of the following algorithm may be programmatically called once for each potential image which is to be ranked.”); and 
displaying the ranked one or more identified or recommended wearable items (See [0164]: “Here the user selects an image region and the system returns the most similarly ranked images.”).

Regarding claim 22, Gokturk teaches:
The computer-implemented method of claim 21, further comprising: determining the similarity score between the one or more identified or recommended wearable items and the at least one wearable item depicted in the mask image (See [0157]: “For each query point and/or region, the system searches for top N most similar key points and/or regions. The similarity is defined by one of the above described similarity metrics. Each of these N nearest neighbors are mapped to the corresponding image in the database. These mapped images form the potential search results. A default rank of 0 is assigned to each of these images.”).

Regarding claim 23, Gokturk teaches:
The computer-implemented method of claim 22, further comprising: determining one or more distance metrics between the mask image and the one or more identified or recommended wearable items (See [0154]: “Once the features are obtained, for each descriptor a similarity measure is defined. The similarity measures allow the system to measure the similarity of one point with respect to any another point. The system uses one of the following distance measures: L2 metric (i.e. Euclidean distance), L1 metric, L-∞ metric, or Bhattacharya coefficient. Other measures which can be considered are the KL or Jensen-Shannon divergence.”).

Regarding claim 24, Gokturk teaches:
The computer-implemented method of claim 23, further comprising: comparing the one or more distance metrics; and assigning a higher similarity score to at least one image with a smaller distance metric (See [0154]: “Once the features are obtained, for each descriptor a similarity measure is defined. The similarity measures allow the system to measure the similarity of one point with respect to any another point. The system uses one of the following distance measures: L2 metric (i.e. Euclidean distance), L1 metric, L-∞ metric, or Bhattacharya coefficient. Other measures which can be considered are the KL or Jensen-Shannon divergence.” Smaller distance is assigned a higher similarity score with these distance measures.).

Regarding claim 25, Gokturk teaches:
The computer-implemented method of claim 21, further comprising: classifying the mask image according to an approximate height size or an approximate width size (See [0068]: “Once the clothing is segmented, a confidence score is associated with the clothing segmentation. This is necessary, mostly because some of the segmentations is not very useful for further processing. More specifically, they can be too small, or they can belong to people that are standing very close to each other so that the clothing of two people are segmented together. The confidence metric can be a function of many things, including the size of the clothing region…Once a confidence is associated for each clothing region, the high confident regions can be selected for further processing.”).

Regarding claim 26, Gokturk teaches:
The computer-implemented method of claim 21, wherein the mask image is mapped into a plurality of corresponding coordinates in an embedded space (See [0151]: “In step 1030, descriptors are computed around these key points or regions. These descriptors attempt to capture the shape, color or texture around the key points or regions in a high dimensional feature vector. For example, histograms for color channels can be used as color descriptors, three-dimensional spatial-orientation histograms of image gradients as shape descriptors, and Gabor filters as texture descriptors.” Also see [0153].).

Regarding claim 27, Gokturk teaches:
The computer-implemented method of claim 26, wherein the embedded space is a multi-dimensional tensor space (See [0151]: “In step 1030, descriptors are computed around these key points or regions. These descriptors attempt to capture the shape, color or texture around the key points or regions in a high dimensional feature vector. For example, histograms for color channels can be used as color descriptors, three-dimensional spatial-orientation histograms of image gradients as shape descriptors, and Gabor filters as texture descriptors.” Also see [0153].).

Regarding claim 28, Gokturk teaches:
The computer-implemented method of claim 21, further comprising: ranking the one or more identified or recommended wearable items from a highest similarity score to a lowest similarity score in a descending order (See [0159]: “After a vote is computed for each potential image, the output of the search algorithm is the images sorted in descending order of these votes.”).

Regarding claim 29, Gokturk teaches:
The computer-implemented method of claim 21, further comprising: re-ranking the one or more identified or recommended wearable items based on at least one of a pattern spatial frequency, a hue, or a saturation (See Fig. 21, where after result presentation of panels is returned, the user can modify the results, see [0267]: “With the return of the search result, one or more embodiments provide that the user may either (i) filter, modify or drill down the search result (step 2160), or (ii) view a content item in more detail(step 2170). With regard to step 2160, the user may be provided user-interface controls in the form of a slider (for color, pattern, shape etc), color picker, local region selection, and drill-down features. The features may be used to refine or modify the user's search, in a manner such as described with embodiments provided above.”).

Gokturk teaches claim 30 for the reasons given in the treatment of claim 21. Gokturk further teaches:
A computer system comprising: a data storage device storing processor-readable instructions; and a processor configured to execute instructions to perform a method including (See the Abstract.):

Gokturk teaches claim 31 for the reasons given in the treatment of claim 22.

Gokturk teaches claim 32 for the reasons given in the treatment of claim 23.

Gokturk teaches claim 33 for the reasons given in the treatment of claim 24.

Gokturk teaches claim 34 for the reasons given in the treatment of claim 28.

Gokturk teaches claim 35 for the reasons given in the treatment of claim 21. Gokturk further teaches:
A non-transitory computer-readable medium containing instructions that, when executed by a processor, cause the processor to perform a method comprising (See [0041] and the Abstract.):

Gokturk teaches claim 36 for the reasons given in the treatment of claim 26.

Gokturk teaches claim 37 for the reasons given in the treatment of claim 27.

Gokturk teaches claim 38 for the reasons given in the treatment of claim 28.

Gokturk teaches claim 39 for the reasons given in the treatment of claim 29.

Gokturk teaches claim 40 for the reasons given in the treatment of claim 22.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661